Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022, 08/13/2020, 04/08/2021, 06/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the application serial number 16/947,711 filed on 08/13/2020.
Claims 1-10, 11-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1  in view of  Patent No.: US 8447324. 
Regarding to the claim 1, the U.S. Patent No. : US 10,993,088 B1 teaches electronic storage configured to electronically store information, wherein the information represents associations of individual voice communication channels with one or more communication groups, wherein individual ones of the one or more communication groups are specific to one or more roles of the employees, wherein individual associations are between an individual voice communication channel and a subset of the one or more communication groups, wherein the one or more communication groups include a first communication group, a second communication group, and a third communication group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1] ; 
one or more hardware processors configured by machine-readable instructions to: 
receive, from a first employee, first user input that identifies one or more of the first employee, a first role of the first employee, and/or a first given communication group associated with the first employee, wherein the first employee is associated with the first communication device; automatically determine a first set of communication channel assignments for the first communication device, wherein a first communication channel is assigned to the first given communication group, wherein a second communication channel is assigned to a first subset of the one or more communication groups, wherein the first subset includes the first given communication group and at least one other communication group, wherein a third communication channel is 
configure the first communication device according to the determined first set of communication channel assignments group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1];
receive a first device-specific packet from the first communication device associated with the first employee, wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first communication device, wherein the first device-specific packet is targeted to the first communication group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1];
receive a second device-specific packet from the second communication device associated with a second employee, wherein the second device-specific packet includes packetized uplink information based on audio information captured by the second communication device, wherein the second device-specific packet is targeted to the second communication group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1];
receive a third device-specific packet from the third communication device associated with a third employee, wherein the third device-specific packet includes packetized uplink information based on audio information captured by the third 
generate a first downlink packet that includes packetized downlink information that is organized in a set of broadcast channels, wherein individual broadcast channels are used for audio information received in device-specific packets that are associated with individual subsets of the one or more communication groups [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1];
However, the U.S. Patent No. : US 10,993,088 B1 does not explicitly teach transmit the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device is configured to receive user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device is further configured to present audio information received in any of the individual broadcast channels that are associated with any of the individual subsets of the one or more communication groups that include the given communication channel as selected.
Patent No.: US 8447324, from the same or similar fields of endeavor, teaches transmit the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device is configured to receive user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  the U.S. Patent No. : US 10,993,088 B1 in view of the Patent No.: US 8447324 because the Patent No.: US 8447324 suggests that an  opportunity thus exists when a mobile device is capable of receiving or transmitting information about its environment and has access to a data network.





11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1  in view of  Patent No.: US 8447324. 
Regarding to claim 11, the U.S. Patent No. : US 10,993,088 B1 teaches electronically storing information, wherein the information represents associations of individual voice communication channels with one or more communication groups, wherein individual ones of the one or more communication groups are specific to one or more roles of the employees, wherein individual associations are between an individual voice communication channel and a subset of the one or more communication groups, wherein the one or more communication groups include a first communication group, a second communication group, and a third communication group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1]; 
receiving, from a first employee, first user input that identifies one or more of the first employee, a first role of the first employee, and/or a first given communication group associated with the first employee, wherein the first employee is associated with the first communication device [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1]; 
automatically determining a first set of communication channel assignments for the first communication device, wherein a first communication channel is assigned to the first given communication group, wherein a second communication channel is assigned to a first subset of the one or more communication groups, wherein the first subset includes the first given communication group and at least one other 
 configuring the first communication device according to the determined first set of communication channel assignments; receiving a first device-specific packet from a first communication device associated with the first employee, wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first communication device, wherein the first device-specific packet is targeted to the first communication group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1];
receiving a second device-specific packet from the second communication device associated with a second employee, wherein the second device-specific packet includes packetized uplink information based on audio information captured by the second communication device, wherein the second device-specific packet is targeted to the second communication group [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1]; 
receiving a third device-specific packet from the third communication device associated with a third employee, wherein the third device-specific packet includes packetized uplink information based on audio information captured by the third communication device, wherein the third device-specific packet is targeted to the third 
generating a first downlink packet that includes packetized downlink information that is organized in a set of broadcast channels, wherein individual broadcast channels are used for audio information received in device-specific packets that are associated with individual subsets of the one or more communication groups [see claims 1, 4, 5, 6, 7, 9, 14, 15, 16, 17, 19  of U.S. Patent No. : US 10,993,088 B1];
However, U.S. Patent No. : US 10,993,088 B1 does not explicitly teach transmitting the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device receives user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device presents audio information received in any of the individual broadcast channels that are associated with any of the individual subsets of the one or more communication groups that include the given communication channel as selected.
Patent No.: US 8447324, from the same or similar fields of endeavor, teaches transmitting the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device receives user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device presents audio information received in any of the individual 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  the U.S. Patent No. : US 10,993,088 B1 in view of the Patent No.: US 8447324 because the Patent No.: US 8447324 suggests that an  opportunity thus exists when a mobile device is capable of receiving or transmitting information about its environment and has access to a data network.

Allowable Subject Matter
Claims 2-10, 12-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.